Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	(Currently Amended)  A method comprising:	receiving docket data associated with a structured proceeding, the docket data including at least one docket entry;	identifying, by an automated analysis, one or more docket entries of the at least one docket entry correspondingly associated with one or more motions in the structured proceeding;	identifying, by the automated analysis, one or more docket entries of the at least one docket entry correspondingly associated with one or more orders in the structured proceeding, wherein the identifying the one or more docket entries correspondingly associated with the one or more orders includes identifying at least one order of the one or more orders that includes a results-affecting decision affecting at least one motion, wherein the identifying the one or more docket entries correspondingly associated with one or more motions and identifying the one or more docket entries correspondingly associated with one or more orders includes:
	splitting each of the at least one docket entry into word tokens;		generating at least one feature for each of the word tokens;		applying the at least one feature to a probabilistic context-free grammar parsing (PCFG) algorithm to generate one or more trees for each docket entry of the at least one docket entry, the one or more trees indicating a classification to one of: a motion class and an order class;		computing, based on the at least one feature, a rank for each tree associated with a docket entry of the at least one docket entry; and		determining, based on the rank for each tree associated with a docket entry, whether the docket entry is one of: a motion and an order; and	generating a dashboard that links, by the automated analysis, the at least one motion to the at least one order, wherein the linking includes providing an indicator including one or more of: a word, a flag, a color code, and a field that indicates the results-affecting decision affecting the at least one motion in association with the affected at least one motion.
2.	(Original)  The method of claim 1, wherein the linking the at least one motion to the at least one order includes:	determining whether the at least one motion affected by the at least one order is included in the one or more motions; and	analyzing, when the at least one motion affected by the at least one order is not included in the one or more motions, the at least one docket entry of the docket data, based on the at least one order and the at least one motion affected by the at least one order, to identify a docket entry corresponding to the at least one motion affected by the at least one order.
3.	(Original)  The method of claim 1, further comprising analyzing the one or more docket entries correspondingly associated with the one or more motions to determine one or more of: a type of motion of at least one of the one or more motions, at least one party associated with the at least one of the one or more motions, and a party filing the at least one of the one or more motions.
4.	(Original)  The method of claim 1, further comprising analyzing the one or more docket entries correspondingly associated with the one or more orders to determine one or more of: the results-affecting decision of at least one of the one or more orders, the at least one motion affected by the at least one of the one or more orders, and a name of a party issuing the at least one of the one or more orders.
5.	(Original)  The method of claim 4, wherein determining the results-affecting decision of the at least one of the one or more orders includes identifying a keyword in a docket entry correspondingly associated with the at least one of the one or more orders, the keyword associated with the results-affecting decision.
6-7.	(Canceled).
8.	(Original)  The method of claim 1, wherein the identifying the one or more docket entries correspondingly associated with one or more motions and identifying the one or more docket entries correspondingly associated with one or more orders includes:	identifying, based on predetermined rules, at least one of: docket entries in which motions are filed and docket entries in which orders are issued;	tagging the docket entries in which motions are filed as motions and the docket entries in which orders are issued as orders;	parsing, based on at least one machine learning algorithm, the docket entries tagged as motions to identify, for each motion, at least one of: a motion type and a party filing the motion; and	parsing, based on the at least one machine learning algorithm, the docket entries tagged as orders to identify, for each order, at least one of: the at least one motion affected by each order, the results-affecting decision of each order, and a name of a decision maker issuing each order.
9.	(Original)  The method of claim 1, wherein the identifying the one or more docket entries correspondingly associated with one or more motions and identifying the one or more docket entries correspondingly associated with one or more orders includes:	splitting each of the at least one docket entry into word tokens;	applying the word tokens into a sequence label model to assign a label to each word token of the word tokens;	analyzing the labeled word tokens to determine whether at least one of a motion label sequence and an order label sequence is present, the motion label sequence being a sequence of labels that predicts a motion, and the order label sequence being a sequence of labels that predicts an order;	determining that a docket entry that includes the motion label sequence is correspondingly associated with a motion; and	determining that a docket entry that includes the order label sequence is correspondingly associated with an order.
10.	(Canceled).
11.	(Currently Amended)  A system comprising:	an input/output module configured to receive docket data associated with a structured proceeding, the docket data including at least one docket entry;	a motions and orders detector configured to:		identify one or more docket entries of the at least one docket entry correspondingly associated with one or more motions in the structured proceeding;		identify one or more docket entries of the at least one docket entry correspondingly associated with one or more orders in the structured proceeding, wherein the configuration of the motions and orders detector to identify the one or more docket entries correspondingly associated with the one or more orders includes configuration of the motions and orders detector to identify at least one order of the one or more orders that includes a results-affecting decision affecting at least one motion, wherein the configuration of the motions and orders detector to identify the one or more docket entries correspondingly associated with one or more motions and identifying the one or more docket entries correspondingly associated with one or more orders includes:
		configuration of the motions and orders detector to split each of the at least one docket entry into word tokens;			configuration of the motions and orders detector to generate at least one feature for each of the word tokens;			configuration of the motions and orders detector to apply the at least one feature to a probabilistic context-free grammar parsing (PCFG) algorithm to generate one or more trees for each docket entry of the at least one docket entry, the one or more trees indicating a classification to one of: a motion class and an order class;			configuration of the motions and orders detector to compute, based on the at least one feature, a rank for each tree associated with a docket entry of the at least one docket entry; and			configuration of the motions and orders detector to determine, based on the rank for each tree associated with a docket entry, whether the docket entry is one of: a motion and an order; and		generate a dashboard that links the at least one motion to the at least one order, wherein the linking includes providing an indicator including one or more of: a word, a flag, a color code, and a field that indicates the results-affecting decision affecting the at least one motion in association with the affected at least one motion.
12.	(Previously Presented)  The system of claim 11, wherein the configuration of the motions and orders detector to link the at least one motion to the at least one order includes configuration of the motions and orders detector to:	determine whether the at least one motion affected by the at least one order is included in the one or more motions; and	analyze, when the at least one motion affected by the at least one order is not included in the one or more motions, the at least one docket entry of the docket data, based on the at least one order and the at least one motion affected by the at least one order, to identify a docket entry corresponding to the at least one motion affected by the at least one order.
13.	(Previously Presented)  The system of claim 11, further comprising configuration of the motions and orders detector to analyze the one or more docket entries correspondingly associated with the one or more motions to determine one or more of: a type of motion of at least one of the one or more motions, at least one party associated with the at least one of the one or more motions, and a party filing the at least one of the one or more motions.
14.	(Previously Presented)  The system of claim 11, further comprising configuration of the motions and orders detector to analyze the one or more docket entries correspondingly associated with the one or more orders to determine one or more of: the results-affecting decision of at least one of the one or more orders, the at least one motion affected by the at least one of the one or more orders, and a name of a party issuing the at least one of the one or more orders.
15.	(Original)  The system of claim 14, wherein the configuration of the motions and orders detector to determine the results-affecting decision of the at least one of the one or more orders includes configuration of the motions and orders detector to identify a keyword in a docket entry correspondingly associated with the at least one of the one or more orders, the keyword associated with the results-affecting decision.
16.	(Canceled).
17.	(Previously Presented)  The system of claim 11, wherein the configuration of the motions and orders detector to identify the one or more docket entries correspondingly associated with one or more motions and to identify the one or more docket entries correspondingly associated with one or more orders includes configuration of the motions and orders detector to:	identify, based on predetermined rules, at least one of: docket entries in which motions are filed and docket entries in which orders are issued;	tag the docket entries in which motions are filed as motions and the docket entries in which orders are issued as orders;	parse, based on at least one machine learning algorithm, the docket entries tagged as motions to identify, for each motion, at least one of: a motion type and a party filing the motion; and	parse, based on the at least one machine learning algorithm, the docket entries tagged as orders to identify, for each order, at least one of: the at least one motion affected by each order, the results-affecting decision of each order, and a name of a decision maker issuing each order.
18.	(Previously Presented)  The system of claim 11, wherein the configuration of the motions and orders detector to identify the one or more docket entries correspondingly associated with one or more motions and to identify the one or more docket entries correspondingly associated with one or more orders includes configuration of the motions and orders detector to:	split each of the at least one docket entry into word tokens;	apply the word tokens into a sequence label model to assign a label to each word token of the word tokens;	analyze the labeled word tokens to determine whether at least one of a motion label sequence and an order label sequence is present, the motion label sequence being a sequence of labels that predicts a motion, and the order label sequence being a sequence of labels that predicts an order;	determine that a docket entry that includes the motion label sequence is correspondingly associated with a motion; and	determine that a docket entry that includes the order label sequence is correspondingly associated with an order.
19.	(Canceled).
20.	(Currently Amended)  A computer-based tool including non-transitory computer readable media having stored thereon computer code which, when executed by a processor, causes a computing device to perform operations comprising:	receiving docket data associated with a structured proceeding, the docket data including at least one docket entry;	identifying, by an automated analysis, one or more docket entries of the at least one docket entry correspondingly associated with one or more motions in the structured proceeding;	identifying, by the automated analysis, one or more docket entries of the at least one docket entry correspondingly associated with one or more orders in the structured proceeding, wherein identifying the one or more docket entries correspondingly associated with the one or more orders includes identifying at least one order of the one or more orders that includes a results-affecting decision affecting at least one motion, wherein the identifying the one or more docket entries correspondingly associated with one or more motions and identifying the one or more docket entries correspondingly associated with one or more orders includes:
	splitting each of the at least one docket entry into word tokens;		generating at least one feature for each of the word tokens;		applying the at least one feature to a probabilistic context-free grammar parsing (PCFG) algorithm to generate one or more trees for each docket entry of the at least one docket entry, the one or more trees indicating a classification to one of: a motion class and an order class;		computing, based on the at least one feature, a rank for each tree associated with a docket entry of the at least one docket entry; and		determining, based on the rank for each tree associated with a docket entry, whether the docket entry is one of: a motion and an order; and	generating a dashboard that links, by the automated analysis, the at least one motion to the at least one order, wherein the linking includes providing an indicator including one or more of: a word, a flag, a color code, and a field that indicates the results-affecting decision affecting the at least one motion in association with the affected at least one motion. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a method and apparatus in accordance with the claimed invention. Specifically, no reference or combination of references explicitly teach or make obvious the invention as presently claimed. That is, no combination of references teaches the following: 
, wherein the identifying the one or more docket entries correspondingly associated with one or more motions and identifying the one or more docket entries correspondingly associated with one or more orders includes:
	splitting each of the at least one docket entry into word tokens;		generating at least one feature for each of the word tokens;		applying the at least one feature to a probabilistic context-free grammar parsing (PCFG) algorithm to generate one or more trees for each docket entry of the at least one docket entry, the one or more trees indicating a classification to one of: a motion class and an order class;		computing, based on the at least one feature, a rank for each tree associated with a docket entry of the at least one docket entry; and		determining, based on the rank for each tree associated with a docket entry, whether the docket entry is one of: a motion and an order; and	generating a dashboard that links, by the automated analysis, the at least one motion to the at least one order, wherein the linking includes providing an indicator including one or more of: a word, a flag, a color code, and a field that indicates the results-affecting decision affecting the at least one motion in association with the affected at least one motion.
The two closest pieces of prior art are Maryland and Hoffman. 
Maryland, like the claimed invention, is directed towards docket entries of a plurality of cases, which include motions and orders. However, Maryland does not disclose the specific way in which the motion and orders are classified, nor a dashboard that links the one motion to the at least one order. 
Hoffman teaches generally PCFG, but there is nothing to suggest it would be reasonable to combine with Maryland, and beyond that it does not teach a dashboard or any type of ranking for each tree associated with a docket entry. 
Regarding eligibility under 35 U.S.C. 101, the features of generating a dashboard so that a user can easily visualize the results of the automated analysis, as well as performing the classification by using word tokens and probabilistic context-free grammar parsing is a practical application.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”    
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687